DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 37-46, 48-55, 65, and 80 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 01/30/2019 and 08/14/2019 have been taken into account.

Response to Amendment
In the amendment dated 12/22/2020, the following has occurred: Claims 37, 42, 48, 51-52, 54-55, and 65 have been amended; Claim 47 has been canceled; Claim 80 has been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 37-46, 48-55, 65, and 80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 12/22/2020. 

Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “Furthermore, claim 55 requires the second portion to extend obliquely from the first portion in a direction away from the rear surface of the plate. This combination of limitations is not taught or suggested in Sobel. As best as Applicant can tell, the various "portions" of the mounting elements of Sobel are as shown in Annotated FIG. 2 of Sobel pasted below.
	The first portion extends perpendicularly from the rear surface of the plate and has a first surface that faces the edge of the plate. However, there is no second portion that extends "obliquely from the first surface of the first portion in a direction away from the rear surface of the plate, the second portion extending along an axis that intersects the first portion at a location between the distal end of the first portion and the rear surface of the plate," as required by amended claim 55.” – The examiner respectfully disagrees. The claims are directed towards “portions” of the mounting element and therefore any section of the elements in Sobel can read on the claim. As the annotated figure below shows, the portions P1 and P2, where P1 is the vertical section of the mounting element and P2 is a portion taken along the dotted line, have the features required by the claim. Further structural clarification is needed in order to overcome this rejection.

    PNG
    media_image1.png
    884
    823
    media_image1.png
    Greyscale

I: Sobel; Annotated Fig. 2

Claim Objections
Claim 54 is objected to because of the following informalities:  Claim 54 removed its dependency on claim 53 and did not provide a replacement dependency, for purposes of examination it has been interpreted as being dependent upon claim 37. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "the first mounting elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alander (WO 79/00054).
Regarding Claim 37, Alander discloses a hanging system comprising: a support structure (Alander: Fig. 6; 1) comprising: a rabbet (Alander: Fig. 6; 7) for supporting an article; and a mounting groove (Alander: Fig. 7; G); at least one reinforcement bracket (Alander: Fig. 6; 2’) coupled to the support structure, the reinforcement bracket comprising: a plate (Alander: Annotated Fig. 6; P, 5) having a front surface and a rear surface opposite the front surface; a first mounting element (Alander: Fig. 7; 6) extending from the rear surface of the plate and (Alander: Fig. 7; 6) extending from the rear surface of the plate and being elongated along a second axis that is perpendicular to the first axis, at least a portion of each of the first and second mounting elements positioned within the mounting groove of the support structure to couple the reinforcement bracket to the support structure (Alander: Fig. 7); and an aperture (Alander: Fig. 6; 4) extending through the plate from the front surface to the rear surface, wherein a portion of the aperture is aligned with both of the first and second mounting elements.
Regarding Claim 54, Alander discloses the hanging system according to claim (37) wherein the first mounting elements (Alander: Fig. 7; 6) extends from a first end to a second end along the first axis and the second mounting element (Alander: Fig. 7; 6) extends from a first end to a second end along the second axis, wherein the second end (Alander: Fig. 6; E1) of the first mounting element lies in a first plane that is parallel to the second axis and intersects the aperture and wherein the second end (Alander: Fig. 6; E2) of the second mounting element lies in a second plane that is parallel to the first axis and intersects the aperture, and wherein the portion of the aperture (Alander: Fig. 6; 4) is aligned with the first and second mounting elements by being positioned at a location that is between the first and second ends of the first mounting element and between the first and second ends of the second mounting element.

    PNG
    media_image2.png
    782
    579
    media_image2.png
    Greyscale

II: Alander; Annotated Fig. 6-7



Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoll (DE 4016584).
Regarding Claim 37, Stoll discloses a hanging system comprising: a support structure (Stoll: Fig. 2; 1-4) comprising: a rabbet (Stoll: Fig. 3; 8) for supporting an article; and a mounting groove (Stoll: Fig. 2-3; 12); at least one reinforcement bracket (Stoll: Fig. 2-3; 5) coupled to the support structure, the reinforcement bracket comprising: a plate (Stoll: Fig. 3, 5; 13) having a front surface and a rear surface opposite the front surface; a first mounting element (Stoll: Fig. 3, 5; 14) extending from the rear surface of the plate and being elongated along a first axis and a second mounting element (Stoll: Fig. 3, 5; 14) extending from the rear surface of the plate and being elongated along a second axis that is perpendicular to the first axis, at (Stoll: Fig. 3, 5; 19) extending through the plate from the front surface to the rear surface, wherein a portion of the aperture is aligned with both of the first and second mounting elements (Stoll: Fig. 5).

Claim 55 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobel (US Patent No. 4,428,135).
Regarding Claim 55, Sobel discloses a reinforcement bracket for a support structure, the reinforcement bracket (Sobel: Fig. 1-2; 20) comprising: a plate (Sobel: Fig. 1-2; 46, 48) having a front surface, a rear surface opposite the front surface, and an edge extending between the front and rear surfaces; an aperture extending through the plate from the front surface to the rear surface; and -5-first and second mounting elements (Sobel: Fig. 1-2; 50, 52, 54, 56) extending from the rear surface of the plate in a spaced apart manner, each of the first and second mounting elements comprising a first portion (Sobel: Annotated Fig. 2; P1) extending perpendicularly from the rear surface of the plate to a distal end (Sobel: Annotated Fig. 2; S) and having a first surface that faces the edge of the plate and a second portion (Sobel: Annotated Fig. 2; P2) extending obliquely from the first surface of the first portion in a direction away from the rear surface of the plate, the second portion extending along an axis that intersects the first portion at a location between the distal end of the first portion and the rear surface of the plate (Sobel: Annotated Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent No. 5,249,765) in view of McGinnis (US Patent No. 5,249,765).
Regarding Claim 37, Garcia discloses a hanging system comprising: a support structure (Garcia: Fig. 2; 1) comprising: a rabbet (Garcia: Annotated Fig. 2; R) for supporting an article; and a mounting groove (Garcia: Annotated Fig. 2; G).
Garcia fails to disclose at least one reinforcement bracket coupled to the support structure, the reinforcement bracket comprising: a plate having a front surface and a rear surface opposite the front surface; a first mounting element extending from the rear surface of the plate and being elongated along a first axis and a second mounting element extending from the rear surface of the plate and being elongated along a second axis that is perpendicular to the first axis, at least a portion of each of the first and second mounting elements positioned within the mounting groove of the support structure to couple the reinforcement bracket to the support structure; and an aperture extending through the plate from the front surface to the rear surface, wherein a portion of the aperture is aligned with both of the first and second mounting elements. However, McGinnis discloses at least one reinforcement bracket (McGinnis: Fig. 1-3; 10)  coupled to the support structure, the reinforcement bracket comprising: a plate (McGinnis: Fig. 1; 82) having a front surface and a rear surface opposite the front surface; a first mounting element (McGinnis: Fig. 3, 5; 62) extending from the rear surface of the plate and being elongated along a first axis and a second mounting element (McGinnis: Fig. 3, 5; 62) extending from the rear surface of the plate and being elongated along a second axis that is perpendicular to the first axis, at least a portion of each of the first and second mounting elements positioned within the mounting groove of the support structure to couple the (McGinnis: Fig. 5); and an aperture (McGinnis: Fig. 1; 80) extending through the plate from the front surface to the rear surface, wherein a portion of the aperture is aligned with both of the first and second mounting elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support structure in Garcia with the reinforcement brackets from McGinnis connection, with a reasonable expectation of success, in order to provide a corner connection for the support structure that facilitates rapid manual assembly and disassembly as well as improved rigidity (McGinnis: Col. 1, Ln. 36-68; Col. 2, Ln. 1-2).
Regarding Claim 38, Garcia, as modified, teaches the hanging system according to claim 37 wherein the support structure further comprises a channel (Garcia: Fig. 2; 10) located between the rabbet (Garcia: Fig. 2; 10) and an outer surface of the support structure, the channel defined by a floor (Garcia: Fig. 2; 22) and first and second walls (Garcia: Fig. 2; 20) that extend from the floor to a rear surface of the support structure, the first wall separating the channel from the rabbet, and wherein the mounting groove (Garcia: Annotated Fig. 2; G) is formed in the second wall.  
Regarding Claim 39, Garcia, as modified, teaches the hanging system according to claim 38 wherein an inner surface of the first wall (Garcia: Fig. 2; 20) faces the rabbet and an outer surface of the first wall faces the channel (Garcia: Fig. 2; 10), and - 2 -wherein an inner surface of the second wall (Garcia: Fig. 2; 20) faces the channel and an outer surface of the second wall forms an outer surface of the support structure (Garcia: Fig. 2; 1).  
Regarding Claim 40, Garcia, as modified, teaches the hanging system according to claim 38 wherein the aperture (McGinnis: Fig. 1; 80) of the reinforcement bracket is aligned with the channel (Garcia: Fig. 2; 10) of the support structure (Garcia: Fig. 2; 1).  


    PNG
    media_image3.png
    428
    588
    media_image3.png
    Greyscale

III: Garcia; Annotated Fig. 2

Claims 37, 42-43, 45-46, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel (US Patent No. 4,428,135) in view of Stoll (DE 4016584).
Regarding Claim 37, Sobel discloses a hanging system comprising: a support structure (Sobel: Fig. 1; 10) comprising: a rabbet (Sobel: Fig. 1; 30) for supporting an article; and a mounting groove (Sobel: Fig. 1; 34, 36, 38, 40); at least one reinforcement bracket (Sobel: Fig. 1-2; 20) coupled to the support structure, the reinforcement bracket comprising: a plate (Sobel: Fig. 1-2; 46, 48) having a front surface and a rear surface opposite the front surface; a first mounting element (Sobel: Fig. 1-2; 50, 52, 54, 56) extending from the rear surface of the plate and being elongated along a first axis and a second mounting element (Sobel: Fig. 1-2; 50, 52, 54, 56) extending from the rear surface of the plate and being elongated along a second axis that is perpendicular to the first axis (Sobel: Fig. 2), at least a portion of each of the first and (Sobel: Fig. 1). 
Sobel fails to disclose an aperture extending through the plate from the front surface to the rear surface, wherein a portion of the aperture is aligned with both of the first and second mounting elements. However, Stoll teaches a bracket (Stoll: Fig. 5; 5) comprising an aperture (Stoll: Fig. 5; 19) extending through a plate from a front surface to a rear surface, wherein a portion of the aperture is aligned with both of a first and second mounting elements (Stoll: Fig. 5; 14, 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket in Sobel with the aperture structure from Stoll, with a reasonable expectation of success, in order to provide a means at each corner for receiving a suspension cord, wall hook, or the like, thereby supporting additional mounting arrangements at the corners of the frame (Stoll: [0031]; Sobel: Col. 4, Ln. 2-25).
Regarding Claim 41, Sobel, as modified, teaches the hanging system according to claim 37 wherein the reinforcement bracket (Sobel: Fig. 1-2; 20) is positioned along a corner of the support structure (Sobel: Fig. 1; 10) and wherein a portion of the rear surface of the plate is in contact with a rear surface of the support structure (Sobel: Fig. 1).  
Regarding Claim 42, Sobel, as modified, teaches the hanging system according to claim 41 wherein the support structure (Sobel: Fig. 1; 10) comprises four corners, and wherein the at least one reinforcement bracket (Sobel: Fig. 1-2; 20) comprises a plurality of reinforcement brackets such that one of the plurality of reinforcement brackets is located along each of the four corners of the support structure (Sobel: Col. 2, Ln. 59-65).
Regarding Claim 43, Sobel, as modified, teaches the hanging system according to claim 37, wherein the reinforcement bracket (Sobel: Fig. 1-2; 20) is secured to the support structure (Sobel: Fig. 1; 10) with one or more fasteners (Sobel: Fig. 1; 58).  
Claim 45, Sobel, as modified, teaches the hanging system according to claim 37  wherein the support structure (Sobel: Fig. 1; 10) comprises a plurality of sections (Sobel: Fig. 1; 12, 14, 16, 18) that are coupled together (Sobel: Col. 2, Ln. 59-65), each of the sections comprising a portion of the mounting groove (Sobel: Fig. 1; 34, 36, 38, 40), and wherein the first mounting element (Sobel: Fig. 1-2; 50, 52, 54, 56 [on 46]) is located within a first portion of the mounting groove formed by a first one of the plurality of sections and the second mounting element (Sobel: Fig. 1-2; 50, 52, 54, 56 [on 48]) is positioned -3-within a second portion of the mounting groove formed by a second one of the plurality of sections.  
Regarding Claim 46, Sobel, as modified, teaches the hanging system according to claim 37, wherein an edge of the plate (Sobel: Fig. 1-2; 46, 48) is flush with an outer surface of the support structure (Sobel: Fig. 1; 10).  
Regarding Claim 50, Sobel, as modified, teaches the hanging system according to claim 37 wherein a portion (Sobel: Annotated Fig. 1-2; 54, 56) of each of the first and second mounting elements (Sobel: Fig. 1-2; 50, 52, 54, 56) is oriented obliquely relative to the rear surface of the plate (Sobel: Fig. 1-2; 46, 48) so that the portion of the first and second mounting elements can nest within the mounting groove of the support structure (Sobel: Fig. 1).  
Regarding Claim 51, Sobel, as modified, teaches the hanging system according to claim 50 wherein the first and second mounting elements (Sobel: Fig. 1-2; 50, 52, 54, 56) comprise: a first portion (Sobel: Annotated Fig. 2; P1; see note) extending perpendicularly from the rear surface of the plate to a distal end (Sobel: Annotated Fig. 2; D), the first portion comprising a first surface (Sobel: Annotated Fig. 2; S1) and an opposite second surface (Sobel: Annotated Fig. 2; S2); and -4-a second portion (Sobel: Annotated Fig. 2; P2) extending obliquely from the second surface of the first portion at a location between the distal end of the first portion and the rear surface of the plate, the second portion extending from the first portion in a direction away from the rear surface of the plate, the second portion positioned within the mounting groove of the support structure (Sobel: Fig. 1). [Note: The annotated figure below includes a diagram of 
Regarding Claim 52, Sobel, as modified, teaches the hanging system according to claim wherein the support structure (Sobel: Fig. 1; 10) comprises an outer surface, and wherein an entirety of each of the first and second mounting elements (Sobel: Fig. 1-2; 50, 52, 54, 56) is located between the aperture (Stoll: Fig. 5; 19) and the outer surface of the support structure.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sobel (US Patent No. 4,428,135) in view of Stoll (DE 4016584) as applied to claim 37 above, and further in view of Barnes (US Patent No. 6,095,478).
Regarding Claim 44, Sobel, as modified, teaches the hanging system according to claim 37, but fails to disclose that the reinforcement bracket is secured to the support structure with an adhesive located between the first and second mounting elements and a mounting surface of the mounting groove.  
However, Barnes teaches a bracket (Barnes: Fig. 15; 13) secured to a support structure with an adhesive (Barnes: Fig. 15; 81) located between a first mounting element and a mounting surface of a mounting groove.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket and support connection of Sobel with the adhesive from Barnes, with a reasonable expectation of success, in order to provide an additional engagement means for further securing the support to the bracket, thereby ensuring that the structure does not move or loosen over time (Barnes: Col. 2, Ln. 31-36; Col. 4, Ln. 31-39).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Sobel (US Patent No. 4,428,135) in view of Stoll (DE 4016584) as applied to claim 37 above, and further in view of Bauer et al. (US Patent No. 7,770,315).
Claim 49, Sobel, as modified, teaches the hanging system according to claim 37, but fails to disclose a mounting groove comprising a mounting surface that extends obliquely from a rear surface of the support structure, and wherein the first and second mounting elements engage the mounting surface to couple the reinforcement bracket to the support structure.  
However Bauer teaches a mounting groove (Bauer: Fig. 6E; 614) comprising a mounting surface (Bauer: Fig. 6E; 616) that extends obliquely from a rear surface of a support structure, and wherein first and second mounting elements (Bauer: Fig. 3A; 220) engage the mounting surface to couple a reinforcement bracket to the support structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting groove and elements in Sobel with the oblique connection from Bauer, with a reasonable expectation of success, in order to provide a groove that has a greater width near its bottom that causes mounting elements to unflex as they enter the groove, thereby causing the elements to exert a force on the walls of the groove to better pull the bracket and support firmly together (Bauer: Col. 9, Ln. 7-21).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Stoll (DE 4016584) in view of Lin (US Patent No. 7,309,053).
Regarding Claim 48, Stoll discloses the hanging system according to claim 37, wherein the aperture (Stoll: Fig. 3, 5; 19) comprises a circular central portion.
Martin fails to disclose a first leg portion extending from the circular central portion towards the first mounting element, and a second leg portion extending from the circular central portion towards the second mounting element, and wherein the circular central portion is configured to receive a head of a fastener and wherein the first and second leg portions are configured to receive a neck of a fastener.  However, Lin teaches an aperture (Lin: Fig. 4B; 23) comprising a circular central portion (Lin: Annotated Fig. 4B; C), a first leg portion (Lin: Annotated Fig. 4B; L1) extending from the circular central portion towards a first mounting element; a second leg portion (Lin: Annotated Fig. 4B; L2) extending from the circular central portion towards a second mounting element, the first and second leg portions being spaced apart by approximately 45⁰, and wherein the circular central portion is configured to receive a head of a fastener and wherein the first and second leg portions are configured to receive a neck of a fastener.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture in Stoll with the aperture shape from Lin, with a reasonable expectation of success, in order to provide a cross-shaped aperture having multiple portions that can receive a screw to secure the support to a wall, thereby enabling the aperture to support additional hanging configurations for the support (Lin: Col. 2, Ln. 39-52).

    PNG
    media_image4.png
    697
    545
    media_image4.png
    Greyscale

IV: Lin; Annotated Fig. 4B


Claims 53 is rejected under 35 U.S.C. 103 as being unpatentable Stoll (DE 4016584) in view of Ernst (US Patent No. 6,830,228).
Regarding Claim 53, Stoll discloses the hanging system according to claim 37, but fails to disclose the front surface of the reinforcement bracket comprises a raised portion and a non-raised portion, the aperture being located within the raised portion.  
However, Ernst teaches a front surface of a reinforcement bracket comprising a raised portion (Ernst: Fig. 4; 35) and a non-raised portion, and an aperture (Ernst: Fig. 4; 32, 39) being located within the raised portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket and aperture in Stoll with the raised portion from Ernst, with a reasonable expectation of success, in order to provide an opening with additional space for accommodating the operation of an attached fastener (Ernst: Col. 4, Ln. 2-8).

Claims 65 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (DE 4016584) in view of Lin (US Patent No. 7,309,053).
Regarding Claim 65, Stoll discloses a reinforcement bracket for a support structure, the reinforcement bracket (Stoll: Fig. 2-3; 5) comprising: a plate (Stoll: Fig. 3, 5; 13) having a front surface, a rear surface opposite the front surface, and an edge extending between the front and rear surfaces; first and second mounting elements (Stoll: Fig. 3, 5; 14b, 15b) extending from the rear surface of the plate for coupling the reinforcement bracket to the support structure, the first mounting element being adjacent to a first portion of the edge of the plate and being elongated along a first axis that is parallel to the first portion of the edge, the second mounting element being adjacent to a second portion of the edge of the plate and being elongated along a second axis that is parallel to the second portion of the edge; wherein the first and second axes (Stoll: Fig. 5); and an aperture (Stoll: Fig. 3, 5; 19) extending through the plate from the front surface to the rear surface.
Stoll fails to disclose an aperture comprising a central portion, a first leg portion extending from the central portion towards the first mounting element, and a second leg portion extending from the central portion towards the second mounting element, and wherein the aperture is configured to receive a fastener to hang the support structure from a support surface in either a landscape orientation or a portrait orientation. However, Lin teaches an aperture (Lin: Fig. 4B; 23) comprising a central portion (Lin: Annotated Fig. 4B; C), a first leg portion (Lin: Annotated Fig. 4B; L1) extending from the central portion towards a first mounting element, and a second leg portion (Lin: Annotated Fig. 4B; L2) extending from the central portion towards a second mounting element, and wherein the aperture is configured to receive a fastener to hang the support structure from a support surface in either a landscape orientation or a portrait orientation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture in Stoll with the aperture shape from Lin, with a reasonable expectation of success, in order to provide a cross-shaped aperture having multiple portions that can receive a screw to secure the support to a wall, thereby enabling the aperture to support additional hanging configurations for the support (Lin: Col. 2, Ln. 39-52).
Regarding Claim 80, Stoll, as modified, teaches the reinforcement bracket according to claim 65 wherein the central portion (Lin: Annotated Fig. 4B; C) of the aperture is aligned with both of the first and second mounting elements (Stoll: Fig. 3, 5; 14b, 15b), the first leg portion (Lin: Annotated Fig. 4B; L1) is aligned with the first mounting element (Stoll: Fig. 3, 5; 14) and is not aligned with the second mounting element, and the second leg portion (Lin: Annotated Fig. 4B; L1) is aligned with the second mounting element (Stoll: Fig. 3, 5; 15) and is not aligned with the first mounting element.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631